UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) November 23, 2009 (November 18, 2009) Commission Name of Registrant, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 001-32462 PNM Resources, Inc. 85-0468296 (A New Mexico Corporation) Alvarado Square Albuquerque, New Mexico87158 (505) 241-2700 (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communications pursuant to Rule425 under the Securities Act (17 CFR Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) Pre-commencement communications pursuant to Rule13e-4 (c)under the Exchange Act (17 CFR 240.13e-4(c) Item 8.01 Other Events. As previously disclosed, Patrick T. Ortiz, Senior Vice President, General Counsel and Secretary of PNM Resources, Inc. (the “Company”), and a named executive officer, notified the Company on July 24, 2009, of his intention to retire from the Company and enter the private practice of law effective January 1, 2010, for family and other personal reasons.The Company also reported that it was in the process of hiring a successor general counsel. Patrick V. Apodaca will be joining the Company effective January 4, 2010, as the new Senior Vice President, General Counsel and Corporate Secretary.Mr.
